NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0775n.06
                           Filed: December 22, 2008

                                           No. 07-1600

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


PATRICIA AUSTIN                                          )
                                                         )
       Plaintiff,                                        )
                                                         )
DENNIS MCLAIN, as personal representative of the         )
Estate of Anthony Gilhouse                               )
                                                         )
       Plaintiff-Appellant,                              )       ON APPEAL FROM THE
                                                         )       UNITED STATES DISTRICT
               v.                                        )       COURT FOR THE EASTERN
                                                         )       DISTRICT OF MICHIGAN
SECURECARE, INCORPORATED; KATHY                          )
HEBERT-LAGINESS, R.N.; ANNE LATULIP-                     )
GARIEPY; DARYL TYRONE PARKER, M.D.;                      )
JAMES GARRETT                                            )
                                                         )
       Defendants-Appellees.                             )
                                                         )



BEFORE: Daughtrey, Rogers, Circuit Judges, and Restani,* Judge.


       ROGERS, Circuit Judge. Plaintiff Dennis McLain, on behalf of the Estate of Anthony

Gilhouse, appeals the district court’s grant of summary judgment in favor of defendants SecureCare,

Inc., Daryl Tyrone Parker, M.D., James Garrett, R.N., Anne Latulip-Gariepy, L.P.N., and Kathy

Hebert-Laginess, R.N. Plaintiff brought this suit pursuant to 42 U.S.C. § 1983 alleging violations


       *
         The Hon. Jane A. Restani, Chief Judge of the United States Court of International Trade,
sitting by designation.
No. 07-1600
Austin v. Secure Care, Inc., et al.


of Gilhouse’s Eighth and Fourteenth Amendment rights. Plaintiff claims that defendants’ deliberate

indifference to Gilhouse’s serious medical needs resulted in Gilhouse’s death from an asthma attack.

After reviewing the record, the parties’ briefs, and the applicable law, and hearing oral argument, this

court determines that no jurisprudential purpose would be served by a panel opinion and affirms the

district court’s decision for the reasons stated in Judge Edmunds’ April 24, 2007, opinion and order.

The district court properly granted summary judgment in favor of all remaining defendants. The

judgment of the district court is therefore affirmed.




                                                 -2-